DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed because the prior art of record, fails to anticipate or render obvious the features of:
A mobile terminal, comprising: 
a transceiver which, in operation, measures a signal quality of a plurality of beams of each of at least two cells; 
circuitry which, in operation, is configured in one of at least a normal- or a high- mobility state, and 
determines a cell quality for each of the at least two cells based on the respective 
measured signal qualities of the plurality of beams; and 
(re-)selects a cell from the at least two cells for camping thereon based on a cell (re-) selection criterion using the determined cell qualities; 
wherein the cell quality is determined for each one of the at least two cells as a 
sum of the measured signal quality of the beam, with the best signal quality, and a combined beam quality value for the other of the plurality of beams, excluding the beam with the best signal quality, and 
wherein the combined beam quality value is scaled with a scaling factor which 
changes depending on the mobility state such that the combined beam quality value is scaled-up in the high-mobility state and scaled-down in the normal-mobility state. (see claims 1 and 8)


 A mobile terminal, comprising: 
a transceiver which, in operation detects a plurality of beams of at least two cells and measures a signal quality of the detected plurality of beams; and 
circuitry which, in operation, is configured in one of at least a normal- or a high- mobility state, and 
determines a cell quality for each of the at least two cells using a combined beam quality value for a maximum number of beams, out of the detected plurality of beams; and 
(re-)selects that cell from the at least two cells for camping thereon based on a cell 
(re-) selection criterion using the determined cell qualities; 
wherein the combined beam quality value is calculated based on the respective measured signal qualities of the maximum number of beams with the best signal qualities, and 3Application No. 16/932,370 Reply to Office Action Dated April 6, 2022 
wherein the maximum number of beams for the combined beam quality value changes depending on the mobility state such that the maximum number is larger in the high- mobility state and the maximum number is smaller in the normal-mobility state, and 
wherein the mobile terminal is configured with at least two different values which are used as maximum number of beams in the normal- and in the high-mobility state, respectively. (see claims 4 and 11) 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643